Case 1:19-cv-09796-AT Document 28 Filed 04/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ENDURANCE ASSURANCE CORPORATION, DOC #:
DATE FILED: _ 4/17/2020
Plaintiff,
-against- 19 Civ. 9796 (AT)
WHITLOCK & SHELTON CONSTRUCTION, ORDER

INC., WHITLOCK & SHELTON ENTERPRISES,
LLC, WHITLOCK & SHELTON PROPERTIES,
INC., ALVIN WHITLOCK, MISTY WHITLOCK,
SCOTT SHELTON and TARYN SHELTON,

 

Defendants.
ANALISA TORRES, District Judge:

 

On March 17, 2020, the Court ordered the parties to submit a joint letter and
proposed case management plan by April 14, 2020. ECF No. 27. That submission is now
overdue. Accordingly, it is hereby ORDERED that the parties shall submit their joint letter
and proposed case management plan by 10:00 a.m. on April 20, 2020.

SO ORDERED.

Dated: April 17, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
